Citation Nr: 1612607	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back condition, including arthritis, to include secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's service connection claim for a low back disability.  

The Veteran and his spouse testified, via videoconference, before the undersigned Veteran's Law Judge; a transcript of that proceeding is of record. 

The Board has remanded the Veteran's claim on three prior occasions for additional evidentiary development.  See Board Remand Decisions dated January 2012, June 2012, and November 2013.  The RO last adjudicated the Veteran's claim in a May 2014 Supplemental Statement of the Case (SSOC).  His claims file has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current low back disability is related to his active duty military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a low back disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VA sent the Veteran a VCAA notice letter addressing his service connection claim for a low back disability in April 2007.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Applicable Law and Analysis

The Veteran asserts that he has a current low back disability that is directly related to an in-service injury.  In particular, the Veteran states that in 1987, "something popped" in his back, which caused him to fall; he was unable to stand up or move.  See VA Examination dated January 6, 2014.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning first to Shedden element (1), it is undisputed that the Veteran has a current low back disability, as he has been diagnosed with a lumbosacral strain and degenerative arthritis of the spine.  See VA Examinations dated February 2012 and January 2014.  Element (1) of Shedden is accordingly satisfied. 

With respect to element (2), in-service disease or injury, the Board notes that the Veteran's service treatment records do not include complaints of, treatments for or diagnoses of any problems with the Veteran's low back.  The Veteran has nevertheless asserted that as a result of an in-service fall, he suffered a back injury.  

The Veteran is certainly competent to report any injuries he may have suffered during service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, while there is no documentation of such an injury in the service treatment records, the absence of contemporaneous medical evidence does not, in and of itself, render the Veteran's lay statements incredible.  Buchannan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, for the purposes of this decision, the Board will assume that the Veteran suffered an in-service injury.  This is sufficient to satisfy Shedden element (2), in-service incurrence of injury.

The key question in this case is whether the Veteran's current back disability is related to his in-service injury.  There are two competing medical opinions of record. 

Against the Veteran's claim are the findings of the 2012 VA examiner.  Upon review of the claims file, the examiner indicated that an in-service back strain was documented.  See VA Examination dated February 2012.  In his opinions, the examiner opined that the Veteran's current back disability is not related to his period of service or his service-connected knee.  Rather, the examiner opined that the Veteran's back disability is due to natural age progression.  See VA Examination dated February 2012; Addendum dated July 2012.  

In favor of the Veteran's claim are the findings of the 2014 VA examiner.  In her opinion, the examiner relied on the 2012 examiner's reference to an in-service injury and opined that the Veteran's low back disability was at least as likely as not incurred in or caused by service.  She also noted that the Veteran's back disability was not caused or aggravated by his service-connected knee disability.  See VA Examination dated January 2014; Email dated April 28, 2014.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board is not entirely satisfied with any of the above mentioned medical opinions.  With respect to the unfavorable February 2012 opinion and subsequent addendum, the Board notes that Dr. P.A.S. referred to an in-service back strain that is not of record.  Further, upon examination of the Veteran, Dr. P.A.S. provided little clinical rationale in support of his negative nexus.  In addition, while he opined that the Veteran's back disorder is not "related" to the Veteran's period of service or his service-connected knee disability, Dr. P.A.S. did not discuss whether the low back disability was caused or aggravated by either the Veteran's period of service or his service- connected knee disability.  

With respect to the favorable January 2014 opinion, the Board finds K.A.C.C.'s opinion similarly deficient.  It appears that K.A.C.C.'s positive nexus was primarily based on Dr. P.A.S.'s reference to an in-service injury, which was not documented in the service treatment records.  

After multiple fruitless attempts to obtain a clear and complete medical opinion addressing the relationship, if any, between the Veteran's low back disability and his period of service and/or service-connected knee disability, the Board is of the opinion that further attempts at doing so would simply amount to an exercise in futility and undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Thus, in light of the Veteran's in-service back injury, his competent and credible lay assertions, and the overall inadequacy of the positive and negative medical opinion evidence currently of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current low back disability and his active military service is established.  Element (3) of Shedden is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for a low back disability, to include arthritis, is granted.


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


